Title: To George Washington from George William Fairfax, 25 January 1786
From: Fairfax, George William
To: Washington, George



My Dear Sir
Bath 25th January 1786.

This will I hope be presented to you by John Anstey Esqr. in his Tour through America. He goes upon particular business with the approbation of our Ambassador Mr Adams from whom he has Letters to Congress, Doctor Franklin &c.
Mr Ansteys Father is a very worthy Gentleman of Fortune in this City, no Person more respected, and what must be allowed to be a recommendation to Us, he always Execrated the American War. It is with pleasure, I assure you that the young Gentn bears an excellent Character, and is much esteemed by all that know his worth, it is his wish to make himself agreable in America, and as his good Father assures me, his only object is ascertaining the Claims of the Refugees. I may with Propriety request that He may meet with the favorable reception. I belive he merits as a private Gentn from You, and every respectable

Person in Virginia. I am with great regard, Dear Sir Your Affect: and most Obedient Humble Servant

Go: Wm Fairfax

